Citation Nr: 0528697	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1961 to 
April 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that a February 1992 rating decision denied 
service connection for a personality disorder, the September 
1994 rating decision denied to reopen this claim, in December 
2000 the Board remanded the issue for further development, in 
March 2003 the Board reopened the claim, and in September 
2003 the Board remanded the service connection claim for a 
personality disorder for further development.  (In May 1973, 
the Board denied the veteran's service connection claim for a 
nervous disorder.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service connection claim for a personality 
disorder warrants further development.  This is in view of 
the veteran's service medical records indicating a 
personality disorder, as well as postservice medical records 
reflecting variously diagnosed mental disorders.  In this 
regard, the veteran's service medical records include an 
April 1962 comment based on an evaluation from the 
Neuropsychiatric Outpatient Clinic revealing that although 
the veteran did not have a mental or emotional illness, the 
veteran did have personality disturbance, manifested by 
immaturity and inadaptability.  It was suggested that if the 
veteran was unable to perform his assignments, that he be 
separated from service.  A February 1962 entry stated that 
the veteran was nervous, did not sleep well, had loss of 
appetite, and wanted to get out of service.  Postservice 
medical records also reflected a diagnosis of a personality 
disorder as well as other mental disorders to include 
depression and dysthymic disorder.

Personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, disability 
resulting from a mental disorder that is superimposed on a 
personality disorder may be service-connected.  38 C.F.R. § 
4.127 (2005).  Although the claims folder includes a July 
1997 VA medical opinion asserting that the veteran's 
personality disorder is separate from his dysthymic disorder, 
the 1962 service medical records discussed above were 
received subsequent to this opinion in October 2001.  Thus, 
the Board finds that a new medical opinion is necessary to 
determine whether any of the veteran's variously diagnosed 
mental disorders have been superimposed on the veteran's 
personality disorder due to service.  

The veteran has repeatedly indicated that there are 
outstanding medical records from the Waco and Temple medical 
facilities from the 1970s to the present.  The Board notes 
that in February 2005 the Central Texas Veterans Health Care 
System showed that the veteran's 1962-1980 records were 
unavailable, however the claims folder includes some of the 
veteran's 1970s treatment records from the VA Temple medical 
facility.  Thus the Board finds that another attempt is 
needed to obtain the veteran's VA medical records.

The veteran also has stated that he received Social Security 
Administration (SSA) benefits in the 1970s and from 1991 
onward.  SSA records from the 1990s to the 2000s are in the 
claims folder, however the veteran's 1970s SSA records should 
be sought in view of the possible relevance that such records 
may have to this appeal.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the VA medical 
facilities in Temple and Waco and request 
all of the veteran's medical records, to 
specifically include records from 1970 to 
the present.  

2.  The RO should obtain from the SSA 
copies of any determinations from the 
1970s regarding the veteran's claims for 
disability benefits for a personality 
disorder, along with the underlying 
medical records associated with such 
determinations.  All newly received 
records should be associated with the 
claims folder.  

3.  After completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination with an 
appropriate examiner.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with this examination.  The 
examiner should comment on all of the 
veteran's psychiatric disabilities.  The 
examiner is to opine as to whether it is 
at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that there is evidence of any 
superimposed psychiatric illness(es) to 
the personality disorder during service.  
The examiner is to provide a rationale 
for all opinions furnished.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


